Exhibit 10.4

INVESTORS REAL ESTATE TRUST

 

Performance Stock Award Agreement

 

 

THIS PERFORMANCE STOCK AWARD AGREEMENT (this “Agreement”), dated as of June 22,
2016, governs the Stock Award granted by INVESTORS REAL ESTATE TRUST, a North
Dakota real estate investment trust (the “Company”) to __________ (the
“Participant”), in accordance with and subject to the provisions of the
Company’s 2015 Incentive Plan (the “Plan”).  A copy of the Plan has been made
available to the Participant.  All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.

 

1. Grant of Stock Award.    

(a) In accordance with the Plan, and effective as of June 22, 2016 (the “Date of
Grant”), the Company granted to the Participant, subject to the terms of the
Plan and this Agreement, a Stock Award of ______ shares of Common Stock (the
“Shares”).  The target number of Shares subject to the Stock Award  equals
______ shares of Common Stock (the “Target Stock Award”).  The number of Shares
that are eligible to be earned pursuant to this Agreement ranges from 0% to 200%
of the Target Stock Award, based upon the Company TSR during the Measurement
Period, and subject to forfeiture, in each case, as set forth in paragraphs 2
and 3 below.

2. Earning the Shares.    

(a) Pursuant to the terms of the Plan and this Agreement, subject to paragraph 3
below, Shares will become Earned Shares, if at all, in amounts up to 200% of the
Target Stock Award based on the Company TSR for the Measurement Period as
compared to the TSRs of the constituent members of the REIT Index for the
Measurement Period as follows:

(i) if the Company TSR for the Measurement Period is below the 25th percentile
of the TSRs of the constituent members of the REIT Index over the Measurement
Period, none of the Shares shall become Earned Shares;

(ii) if the Company TSR for the Measurement Period is at the 25th percentile of
the TSRs of the constituent members of the REIT Index over the Measurement
Period, a number of Shares equal to 25% (rounded as determined by the Company in
its discretion) of the Target Stock Award shall become Earned Shares;

(iii) if the Company TSR over the Measurement Period is at the 50th percentile
of the TSRs of the constituent members of the REIT Index over the Measurement
Period, a number of Shares equal to 100% (rounded as determined by the Company
in its discretion) of the Target Stock Award shall become Earned Shares; and

(iv) if the Company TSR over the Measurement Period is at or above the 75th
percentile of the TSRs of the constituent members of the REIT Index over the



--------------------------------------------------------------------------------

 



Measurement Period, a number of Shares equal to 200% (rounded as determined by
the Company in its discretion) of the Target Stock Award shall become Earned
Shares.

If the Company TSR for the Measurement Period falls between  the goals set forth
in (ii) and (iii) or between the goals set forth in (iii) and (iv) above, then
the number of Shares that become Earned Shares shall be determined using linear
interpolation.

(b) As soon as practicable after the end of the Measurement Period, but in all
events no later than March 15, 2020, the Committee shall determine and certify
in writing the number of Shares that have become Earned Shares (“Determination
Date”); provided, however, that if the Measurement Period ends on account of a
Change in Control under paragraph 3(c), the Committee’s determination and
certification shall be the Control Change Date.

(c) Any Shares that do not become Earned Shares pursuant to this Agreement shall
be forfeited without consideration therefor.

3. Vesting in Earned Shares.  The Participant’s interest in the Earned Shares
shall become vested and nonforfeitable in accordance with the provisions of this
paragraph 3.

(a) If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the last day of the Measurement Period,
then the Participant’s interest in the Earned Shares shall be fully vested and
nonforfeitable as of the last day of the Measurement Period. 

(b) If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date of a Qualifying Termination that
occurs before the last day of the Measurement Period, then (i) the Shares will
remain outstanding until the last day of the Measurement Period, (ii) the number
of Earned Shares shall be determined in accordance with paragraph 2 and (iii)
the Participant will have a fully vested and nonforfeitable interest in a pro
rata number of the Earned Shares as of the last day of the Measurement
Period.  The pro rata number of Earned Shares that vest shall be determined by
multiplying the total number of Earned Shares by a fraction, the numerator of
which is the number of days of the Participant’s employment with the Company or
an Affiliate from the first day of the Measurement Period to the date of a
Qualifying Termination and the denominator of which is 1,095. 

(c) If the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until a Control Change Date that occurs before
the last day of the Measurement Period, then (i) the number of Earned Shares
shall be determined in accordance with paragraph 2 as of the Control Change
Date; and (ii) the Participant will have a fully vested and nonforfeitable
interest in a pro rata number of the Earned Shares as of the Control Change
Date.  The pro rata number of Earned Shares that vest shall be determined by
multiplying the total number of Earned Shares by a fraction, the numerator of
which is the number of days of the Participant’s employment with the Company or
an Affiliate from the first day of the Measurement Period to the Control Change
Date, and the denominator of which is 1,095. 

4. Transferability.  Shares that are not vested Earned Shares may not be
transferred; provided, however, that the Participant may transfer the
Participant’s rights under this Agreement by will or the laws of descent and
distribution.  Subject to the requirements of

2

 

--------------------------------------------------------------------------------

 



applicable securities laws, Earned Shares that have become vested in accordance
with paragraph 3 may be transferred.

5. Shareholder Rights.  On and after the Date of Grant and prior to the date
that Shares are forfeited, the Participant shall have the right to vote the
Shares.  Prior to the date that the Shares become vested and nonforfeitable in
accordance with paragraph 3, any dividends or distributions on the Shares shall
be accumulated, without interest, and paid in cash when and only to the extent
that, the Shares become Earned Shares and become vested and
nonforfeitable.  Notwithstanding the preceding sentences, the Company shall
retain custody of any certificates evidencing the Shares until the date the
Shares become vested and nonforfeitable in accordance with paragraph 3 and the
Participant hereby appoints the Company’s President and the Company’s Secretary
as the Participant’s attorneys-in-fact, with full power of substitution, with
the power to transfer to the Company and cancel any Shares that are forfeited in
accordance with this Agreement.

6. No Section 83(b) Election.  In consideration for the grant of the Stock Award
evidenced by this Agreement, the Participant hereby agrees and covenants that
the Participant will not make an election under Section 83(b) of the Code with
respect to the grant of the Stock Award or the issuance of the Shares.

7. Definitions.  For purposes of this Agreement, the following shall have the
following meanings:

(a) “Cause” means (i) the Participant’s willful conduct that is demonstrably and
materially injurious to the Company or an Affiliate, monetarily or otherwise;
(ii) the Participant’s material breach of written agreement between the
Participant and the Company; (iii) the Participant’s breach of the Participant’s
fiduciary duties to the Company or an Affiliate; (iv) the Participant’s
conviction of any crime (or entering a plea of guilty or nolo contendre to any
crime) constituting a felony; or (v) the Participant’s entering into an
agreement or consent decree or being the subject of any regulatory order that in
any of such cases prohibits the Participant from serving as an officer or
director of a company that has publicly traded securities.  A termination of the
Participant shall not be for “Cause” unless the decision to terminate the
Participant is set forth in a resolution of the Board to that effect and which
specifies the particulars thereof and that is approved by a majority of the
members of the Board (exclusive of the Participant if the Participant is a
member of the Board) adopted at a meeting called and held for such purpose
(after reasonable notice to the Participant and an opportunity for the
Participant to be heard before the Board).  No act or failure to act by the
Participant will be deemed “willful” if it was done or omitted to be done by the
Participant in good faith or with a reasonable belief on the part of the
Participant that the action or omission was in the best interests of the Company
or an Affiliate.  Any act or failure to act by the Participant based upon
authority given pursuant to a resolution duly adopted by the Board or based on
the advice of counsel to the Company shall be conclusively presumed to be done
or omitted to be done by the Participant in good faith and in the best interest
of the Company and its Affiliates.

(b) “Company TSR” means the compounded annual growth rate, expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)) in the value of a
common share of beneficial interest (“Common Share”) during the Measurement
Period reflecting the

3

 

--------------------------------------------------------------------------------

 



appreciation/depreciation in the price per Common Share and dividends paid on a
Common Share during the Measurement Period, including the reinvestment of
dividends.  The Company TSR for each 12-month period in the Measurement Period
(or any fractional year that ends on the last day of the Measurement Period)
shall be calculated as follows:  (i) the closing price of the Common Share on
the last day of such period (but using the average closing price for the 20
trading days ending on the last day of the Measurement Period for the last such
period) plus dividends paid during such period divided by (ii) the closing price
of the Common Share on the first day of such 12-month period (but using the
average closing price for the 20 trading days ending before the first day of the
Measurement Period for the first 12-month period).  The Company TSR shall be
calculated using information currently reported under “Comparative Returns” by
Bloomberg L.P. or such other reporting service that the Committee may designate
from time to time.”  If the Measurement Period ends on account of a Change in
Control, the Company TSR for the period from the most recent fiscal year end to
the Control Change Date shall be annualized for purposes of calculating the
Company TSR.

(c) “Disability” means the Participant has been determined, by a physician
selected by the Company and reasonably acceptable to the Participant, to be
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(d) “Earned Shares” means the total Shares that are earned in accordance with
paragraph 2(a).

(e) “Good Reason” means, without the express written consent of the Participant
(i) a change in the Participant’s position with the Company or an Affiliate
which results in a material diminution of the Participant’s authority, duties or
responsibilities; (ii) a material reduction by the Company or an Affiliate in
the annual rate of the Participant’s base salary; or (iii) a change in the
location of the Participant’s principal office to a different place that is more
than fifty miles from the Participant’s principal office immediately prior to
such change.  A reduction in the Participant’s rate of annual base pay shall be
material if the rate of annual base salary on any date is less than ninety
percent (90%) of the Participant’s highest rate of annual base pay as in effect
on any date in the preceding thirty-six (36) months; provided, however, that a
reduction in the Participant’s rate of annual base pay shall be disregarded to
the extent that the reduction is applied similarly to the Company’s other
officers or other employees.  Notwithstanding the two preceding sentences, a
change in the Participant’s duties or responsibilities or a reduction in the
annual rate of the Participant’s base salary in connection with the
Participant’s termination of employment (for Cause, Disability or retirement),
shall not constitute Good Reason and the Participant shall not have Good Reason
to resign solely because the Company does not have common shares or other
securities that are publicly traded.  A resignation by the Participant shall not
be with “Good Reason” unless the Participant gives the Company written notice
specifying the event or condition that the Participant asserts constitutes Good
Reason, the notice is given no more than ninety days after the occurrence of the
event or initial existence of the condition that the Participant asserts
constitutes Good Reason and the Company has failed to remedy or cure the event
or condition during the thirty day period after such written notice is given to
the Company.

4

 

--------------------------------------------------------------------------------

 



(f) “Measurement Period” means the period beginning on May 1, 2016 and ending on
the earlier of (i) April 30, 2019 or (ii) a Change in Control Date.

(g) “Qualifying Termination” means a termination of the Participant’s employment
with the Company and its Affiliates on account of (i) the Participant’s death,
(ii) the Participant’s Disability, (iii) the Company’s termination of the
Participant for a reason other than Cause or Disability or (iv) the
Participant’s resignation with Good Reason.

(h) “REIT Index” means the MSCI US REIT Index.

(i) “TSR of a constituent member of the REIT Index” means the total shareholder
return of such member, calculated in accordance with the methodology set forth
in Section 7(b) above.

8. No Right to Continued Employment.  This Agreement and the grant of the Stock
Award do not give the Participant any rights with respect to continued
employment by the Company or an Affiliate.  This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.

9. Change in Capital Structure.  In accordance with the terms of the Plan, the
terms of this Agreement and the number and kind of Shares shall be adjusted as
the Board determines to be equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

10. Governing Law; Venue.  The laws of the State of North Dakota shall govern
all matters arising out of or relating to this Agreement including, without
limitation, its validity, interpretation, construction and performance but
without giving effect to the conflict of laws principles that may require the
application of the laws of another jurisdiction.  Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Minot, North Dakota.  Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.

11. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

12. Participant Bound by Plan.  The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all of the terms and provisions of the Plan.

13. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

5

 

--------------------------------------------------------------------------------

 



14. Recoupment.  The Participant acknowledges and agrees that the Participant’s
rights in the Shares and any dividends or other distributions paid or payable
with respect to the Shares are subject to recoupment or repayment if, and to the
extent that, such action is required under applicable law or any Company
recoupment or “clawback” policy.

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Performance Stock Award Agreement as of the date first set forth above.

INVESTORS REAL ESTATE TRUST[NAME OF PARTICIPANT]

 

By:__________________________________________________

 

Name:_______________________

Title:  _______________________

 

 

6

 

--------------------------------------------------------------------------------